Ellison, j.
The only objections urged here are as to the instructions, given and refused.
The evidence is not preserved in the bill of exceptions. Its tendency to support the petition and answer is stated. The instructions are such as might very well' have been given on part of defendants, and those for plaintiffs are such as might very properly have been refused, under the pleading in the cause. As we are not informed as • to the evidence we will not assume it did-not justify the action of the trial court. When'the evidence is not set out, and the instructions are such as-might properly be given under any state of evidence, which could be legally admitted under the pleadings, w& will not disturb the result, as we have no means of knowing whether the instructions were justified by the testimony or not.
The judgment is affirmed.
All concur.